Appeal by the defendant from (1) a judgment of the County Court, Orange County (Byrne, J.), rendered February 8, 1996, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 95-00469, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered February 8, 1996, revoking a sentence of probation previously imposed by the same court, after a hearing, and imposing sentence upon his previous conviction of criminal possession of a controlled substance in the seventh degree under the Indictment No. 93-00257.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.